                          IN THE C;\ITED STATES DISTRICT COCRT
                       FOR THE EASTER..1\J DISTRICT OF PEN;\SYLVASIA

    JESSE A. GARDNER, JR.                                       CIVIL ACTION

      v.                                                        No. 18-2344
                                                                                       FILED
    C0'.\1'.\10~WEALTH
                     OF                                                                ~!:O   3 2019
                                                                                              -
    PENNSYLVANIA, et al.
                                                                                 BY.KATE BARKMAN, C1wt
                                              ORDER
                                                                                   -              _oe,,.Cfert
           AND NOW, this 3rd day of September, 2019, upon careful and independent consideration

of Petitioner Jesse A. Gardner Jr. 's pro se Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2254 (the Petition), and upon de novo review of the Report and Recommendation of Cnited

States Magistrate Judge Richard A. Lloret and Gardner's objections thereto, it is ORDERED:

           1.    Gardner's objections (Document 16) are OVERR ULED. 1



1
  On iune 4, 2018, Petitioner Jesse A. Gardner Jr. filed the instant prose Petition for Writ of Habeas
Corpus pursuant to 28 l.J.S.C. § 2254. The Court referred the Petition to United States Magistrate
Judge Richard A. Lloret for a report and recommendation (R&R). On ~ovember 19, 2018, Judge
Lloret issued an R&R recommending the Petition be denied and dismissed with prejudice as
untimely. Gardner did not file any objections to the R&R. Rather, he directly appealed the R&R
to the Third Circuit Court of Appeals. In his notice of appeal, Gardner objected to Judge Lloret's
statutory tolling calculation with regard to whether his petition was timely filed within the one-
year limitation. The Third Circuit dismissed Gardner's appeal for failure to timely prosecute.
However, because this Court never adopted the R&R, Gardner's appeal was a premature appeal of
a non-final order, see Siers v. Morrash, 700 F.2d 113, 114-115 (3d Cir. 1983), and the Court must
now decide whether to adopt the R&R in this case. Accordingly, in the interest of justice, the Court
will construe Gardner's arguments in his notice of appeal as objections to the R&R. Pursuant to
28 U .S.C. § 636(b )(1 ), this Court reviews de novo "those portions of the report or specified
proposed findings or recommendations to which objections are made." Because the procedural
history of Gardner's case is directly at issue in determining the statutory tolling period, the Court
outlines it below.
        On June 4, 2015, Gardner pled guilty in the Court of Common Pleas of Montgomery
County to one count of stalking. On the same day, Gardner also pled guilty to twenty counts of
theft and receiving stolen property. Gardner was sentenced on September 15, 2015, to ninety-one
days in confinement, three years of county parole, and four years of probation. See '.\1ont. Co.
Crim. Docket No. CP-46-CR-0000381-2015. Gardner also received a sentence of up to twenty-
three months and five years of probation on the theft convictions. See '.\1ont. Co. Crim. Docket ~o.
CP-46-CR-0001753-2015. The two sentences were to run concurrently. Although Gardner pled
guilty to and was sentenced on both convictions simultaneously, in this Petition, Gardner only
challenges the stalking conviction and sentence.
         Gardner did not directly appeal his stalking conviction and therefore it became final on
October 15, 2015. On June 10, 2016, Gardner timely filed a petition for relief under Pennsylvania's
Post-Conviction Relief Act (PCRA) in the Court of Common Pleas of :\1ontgomery County in
which he challenged both his stalking and theft convictions. The Common Pleas Court issued its
notice of intent to dismiss Gardner's PCRA petition without a hearing pursuant to Pennsylvania
Rule of Criminal Procedure 907 on March 1, 2017. Before the court issued a final order dismissing
Gardner's PCRA petition, Gardner filed a petition for allowance of appeal to the Pennsylvania
Supreme Court, pursuant to Pennsylvania Rule of Appellate Procedure 1311 and 1316, on March
21, 2017. The Common Pleas Court then issued its final order dismissing Gardner's PCRA petition
on March 27, 2017. The Pennsylvania Supreme Court denied and dismissed Gardner's petition for
allowance of appeal on July 6, 2017.
         On October 25, 2017, Gardner filed a petition for federal habeas corpus relief pursuant to
§ 2254, challenging the conviction and sentence of the twenty theft charges. See Pet. for Writ of
Habeas Corpus, Gardner v. Attorney General, No. 17-4801 (E.D. Pa. Oct. 25, 2017), ECF No. I.
This petition did not mention or challenge his stalking conviction or sentence. This Court denied
and dismissed his first habeas corpus petition on September 12, 2018. See Order, Gardner v.
Attorney General, No. 17-4801 (E.D. Pa. Sep. 12, 2018), ECF No. 24.
         Gardner subsequently filed a second PCRA petition on April 26, 2018, which the Court of
Common Pleas dismissed on May 25, 2018. Gardner did not appeal the dismissal of his second
PCRA petition. Finally, on June 4, 2018, Gardner filed the instant Petition.
         Gardner objects to Judge Lloret's calculation of statutory tolling regarding his "properly
filed" appeal of his first PCRA petition. Specifically, Gardner argues that Appellate Rule 1316
permits his petition for allowance of appeal to the Pennsylvania Supreme Court on March 21,
2017, to be treated as a timely notice of appeal of his PCRA as required by Appellate Rule 902. If
Appellate Rule 1316 applies, then his one-year limitation period continued to toll until his appeal
became final, i.e., thirty days after the Pennsylvania Supreme Court issued its dismissal on July 6,
2017. Gardner also states "the limitation period, therefore, resets itself' from the date of the
Pennsylvania Supreme Court's dismissal, giving him one-year after the Pennsylvania Supreme
Corut's dismissal to file the instant Petition.
         As Judge Lloret noted, the Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA) provides a petitioner one year after his or her conviction becomes final to file a federal
habeas petition under§ 2254. The AEDPA 's statute of limitations may either be statutorily tolled
or equitably tolled. A properly filed PCRA petition statutorily tolls the federal limitations period.
See 28 L'.S.C. § 2244(d)(2); Pace v. DiGuglielmo, 544 L'.S. 408, 415-17 (2005).
         Gardner asserts his initial PCRA petition was timely filed, and any subsequent appeal- ·
regardless of whether the appeal was timely or proper-tolls the AEDP A's statute of limitations.
However, Gardner's broad interpretation of the AEDPA's statutory tolling provision is incorrect.
Cnder Third Circuit law, a PCRA petition is considered "validly pending" from when it is timely
filed to the expiration of time for seeking review. See Swartz v Meyers, 204 F.3d 417, 418 (3d Cir.
2000) (holding PCRA petition is pending during time between lower court ruling on petition and
expiration of time for seeking review). Thus, once the period for appealing a dismissed PCRA
petition expires, the AEDP A's statute of limitations is no longer tolled. See id
         Turning to the tolling of Gardner's limitation period, his conviction became final thirty
 days after he was sentenced on October 15, 2015. His one-year limitation period ran from October
 15, 2015 until the filing of his PCRA petition on June 10, 2016. At the time the PCRA petition
 began tolling, 239 days of the federal limitations period had expired and only 126 days remained.
 The trial court dismissed Gardner's PCRA petition on March 27, 2017, and it became final on
 April 26, 2017.
         Judge Lloret's calculation in the R&R has the limitation period beginning to run again
 beginning on the date the trial court's order became final- -April 26, 2017. Gardner argues that his
 petition to the Pennsylvania Supreme Court should be construed as a notice of appeal, preventing
 the trial court's dismissal from becoming final. The limitations period, according to Gardner,
 would not have begun running again until the Pennsylvania Supreme Court dismissed his petition
 on July 6, 2017-or thirty days after, when the order became final on August 5, 2017.
         According to Appellate Rule 1316, an appellate court is required to treat a "timely, but
 erroneous, petition for permission to appeal ... as a timely notice of appeal" if the order is
 immediately appealable as of right and the "party has filed a timely petition for permission to
 appeal pursuant to [Appellate Rule] 1311." Because Gardner filed a petition for permission to
 appeal pursuant to Appellate Rule 1311, he asserts applying Appellate Rule 1316 to his case would
 permit his petition for allowance of appeal to the Pennsylvania Supreme Court to be treated as a
timely notice of appeal under Appellate Rule 902. Thus, the period between the dismissal of his
 first PCRA petition and the dismissal of his petition to the Pennsylvania Supreme Court would
have continued to toll his one-year limitation period. However, despite Gardner's claim, Appellate
Rule 1316 does not apply to his petition for allowance to appeal.
         Gardner's petition to the Pennsylvania Supreme Court cannot be treated as a timely notice
of appeal because the order he sought to appeal was not "appealable as of right" as required by
 Appellate Rule 1316. The Court of Common Pleas issued a notice of its intention to dismiss
Gardner's first PCRA petition without a hearing pursuant to Pennsylvania Rule of Criminal
Procedure 907 on March 1, 2017. Gardner subsequently filed the petition to the Pennsylvania
 Supreme Court on March 21, 2017, before the Court of Common Pleas had issued its final order
dismissing the petition. Rule 1316 only applies to orders that are immediately appealable as of
right. The trial court's Rule 907 notice was not an immediately appealable order. See Pa. R.A.P.
341 (c) (defining final order as appealable if the order disposes of all claims and parties). Rather,
only the final dismissal on March 27, 2017 was immediately appeal able by Gardner. See Pa. R.
Crim. P. 907 (requiring judge to promptly issue an order advising defendant of the right to appeal
from the final order disposing of the PCRA petition when issuing a Rule 907 notice).
Consequently, Gardner's argument that his petition for allowance of appeal to the Pennsylvania
Supreme Court continued to toll the AEDP A's limitation period is meritless. Without an
immediate appeal to the Pennsylvania Superior Court---or a "timely, but erroneous, petition for
permission to appeal" after the trial court issued its dismissal order-Gardner's PCRA petition
became final thirty days after the dismissal on April 26, 2017. Thus, Gardner's one-year limitation
expired on August 30, 2017, and his filing of this Petition on June 4, 2018, was untimely.
         Even applying his interpretation of Appellate Rule 1316, Gardner's Petition is still
untimely. If the petition to the Pennsylvania Supreme Court continued to toll the limitations period,
it only did so until the dismissal became final on August 5, 2017. As noted above, Gardner had
 126 days remaining to file this Petition. ~evertheless, Gardner filed this Petition on June 4, 2018 -
 177 days after the AEDP A limitations period would have expired under his interpretation of
       2.      The Report and Recommendation (Document 14) is APPROVED and ADOPTED.

       3.      Gardner's Petition (Document I) is   DE~IED.


       4.      A certificate of appealability shall not issue, as Gardner has not made a substantial

showing of the denial of a constitutional right nor demonstrated that reasonable jurists would

debate the correctness of the procedural aspects of this ruling. See 28 lJ.S.C. § 2253(c)(2); Slack

v McDaniel, 529 U.S. 473, 483-84 (2000).



                                                  BY THE COCRT:




Appellate Rule 1316. Therefore, Gardner's objections are overruled, Judge Lloret's R&R is
approved and adopted, and the Petition is denied.
